UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

--------------------------------------------------------------------X Docket N0. 21-cv-00473 (ERK)(PK)
JOHNNA L. AYRES,

                          Plaintiff,

                 -    Against –

ROBERT J. SHIVER, ROBERT J. SHIVER LLC,
and PRUDENT REVERE CAPITAL GROUP, INC.,

                            Defendants.
--------------------------------------------------------------------X


                               DECLARATION OF DAVID G. GABOR

DAVID GABOR, declares under penalty of perjury:

        1.       I am a Partner at the Wagner Law Group, P.C.

        2.       I represent Plaintiff, Johnna Ayres, in the above-captioned matter.

        3.       This Declaration is offered in support of Plaintiff’s Motion for Leave to Amend

her Complaint.

        4.       Annexed hereto as Exhibit A is Plaintiff’s Proposed Second Amended Complaint

and Jury Demand.

        5.       I declare under penalty of perjury that the foregoing is true and correct.

Dated: September 1, 2021


                                                      ____________________.
                                                     DAVID G. GABOR




{14254/A0627502.1}
Exhibit A
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X Docket Number: 1:21-cv-00473
JOHNNA L. AYRES,

                          Plaintiff,

                  -   Against –

ROBERT J. SHIVER, ROBERT J. SHIVER LLC,
and PRUDENT REVERE CAPITAL GROUP, INC.,

                            Defendants.
----------------------------------------------------------------------X


  PLAINTIFF’S PROPOSED SECOND AMENDED COMPLAINT AND JURY TRIAL

                                                   DEMAND

        Plaintiff, by her attorneys, The Wagner Law Group, P.C., as and for her Second

Amended Complaint and Jury Demand, respectfully alleges as follows:

                                       NATURE OF THE ACTION

        1.        This is an action arising out of the Defendants’ willful violations of Plaintiff’s

rights under the Fair Labor Standards Act (“FLSA”) 29 U.S.C. § 201 et seq., and The New York

Labor Law (“NYLL”) N.Y. Lab. Law, Article 6 et seq. including § 195. Defendants’ failure to

pay minimum wage, failure to pay wages, bonus, and benefits, failing to provide accurate

statements of wages, and breach of contract have caused the Plaintiff to suffer significant

financial harm.

                                 THE PARTIES AND JURISDICTION

        2.        Plaintiff, Johnna Ayres (hereinafter “Ayres”), is an individual domiciled in the

State of New York and in Kings County.




                                                 {14254/A0626327.1}1
       3.      At all relevant times, Defendant, Robert J. Shiver (hereinafter “Shiver”), is an

individual domiciled in the State of New Jersey; he has recently relocated to Southern Florida.

Shiver is the Chairman and Chief Executive Officer (“CEO”) of Defendant corporation Robert J.

Shiver, LLC, and is the Chairman and CEO of Defendant corporation Prudent Revere Capital

Group, Inc.

       4.      Defendant, Robert J. Shiver, LLC (hereinafter “Shiver LLC”) is a corporation that

was incorporated in the state of Delaware in 2013 and was registered as a Foreign LLC in Ohio

in 2015. Upon information and belief, Shiver LLC is the parent holding company for Prudent

Revere Capital Group, Inc.

       5.      Defendant, Prudent Revere Capital Group, Inc. (hereinafter “Prudent”) is a

corporation incorporated in the State of Delaware and has its principal place of business in the

state of New Jersey. Upon information and belief, Prudent is a wholly owned subsidiary of

Shiver LLC. Prudent employed Ayres as its Chief Operating Officer and its Secretary. At all

relevant times Prudent employed fewer than 11 employees.

       6.      The majority of the work performed by Ayres for Defendants was performed in

the state of New York in Brooklyn.

       7.      The Eastern District of New York has proper subject matter jurisdiction pursuant

to the provisions of the Fair Labor Standards Act of 1938 (“FLSA”). This court also has proper

diversity jurisdiction over this matter pursuant to 28 U.S.C. § 1332. The amount in controversy

has been met as has the diversity of citizenship requirement.

                                        BACKGROUND

       8.      Ayres began to work for Shiver LLC as its Chief Operating Officer (“COO”) on

February 1, 2019.



                                         {14254/A0626327.1}2
       9.      Shiver signed an employment agreement that was dated June 5, 2019, (the

“Agreement”). A true and accurate copy of the Agreement is set forth as Attachment A.

       10.     The Agreement makes clear that the Defendants would pay Ayres $350,000.00

per year to work as the COO.

       11.     The Agreement provides that Ayres’ annual salary of $350,000.00 was to be paid

bi-weekly and was retroactive to February 1, 2019.

       12.     In addition, the Agreement guaranteed a bonus of no less than 80% of the annual

salary and as much as 125% of the annual salary.

       13.     The bonus was to have been paid in July 2020.

       14.     The Agreement also described Ayres’ entitlement to equity interest, benefits, and

participation in a 401(k) plan.

       15.     In reliance upon a verbal offer, Ayres began to work for the Defendants on

February 1, 2019. In reliance on that offer and the Agreement, Ayers continued to work until

September 15, 2020. The majority of time was spent working in Brooklyn, New York.

       16.     A true and accurate recapitulation of the hours Ayres worked is set forth in

Attachment B.

       17.     Ayres has made repeated requests to be paid the wages, bonus, and benefits that

she is owed.

       18.     The only wages that Ayres has received totaled $19,230.75. That was paid in the

spring and summer of 2020 as part of a loan as a result of the pandemic. True and accurate

copies of the paystubs are set forth as Attachment C.

       19.     Shiver has also failed to pay Ayres’ guaranteed bonus.




                                         {14254/A0626327.1}3
        20.     Ayres is owed $552,769.25 based upon the fact that she should have received

$572,000 but only received $19,230.75.

        21.     Ayres is owed $280,000 for the unpaid bonus. Pursuant to the terms of the

Agreement, the bonus could be as much of $437,500.

        22.     Ayres is owed an amount as yet to be determined for unpaid benefits, including

failing to enroll Ayres in a 401k or equivalent retirement plan, health plan, dental plan, and

vision plan.

        23.     As a result of Defendants’ failure and refusal to pay wage, the bonus, and

benefits, Ayres has been caused to retain counsel.

        24.     Shiver never terminated Ayres. The last date that she performed services was on

September 15, 2020.

        25.     Ayres has made multiple verbal and written requests to be repaid the money that

she lent to the Defendants for business expenses.

        26.     Shiver has never disputed that Ayres is owed this money.



      FIRST CAUSE OF ACTION: NON-PAYMENT OF WAGES UNDER THE FLSA

        27.     Ayres realleges and incorporates by reference each and every one of the

allegations contained in paragraphs “1” through “26” as if set forth again herein.

        28.     At all relevant times, Robert J. Shiver was Ayres’ employer.

        29.     Shiver controlled when and how employees were paid.

        30.     Shiver controlled the books and banking accounts of Shiver LLC and Prudent.

        31.     At all relevant times, Ayres performed her work fully and faithfully.

        32.     The Defendants performed work in New York, New Jersey, Florida, and several

other states.
                                          {14254/A0626327.1}4
       33.     The work performed by the companies had an impact on interstate commerce.

       34.     The Defendants have failed to pay Ayres the wages Defendants agreed to pay

from the effective date of Ayres’ employment agreement, February 1, 2019 to present.

       35.     As a result of the willful violation of the FLSA by Defendants, Ayres has been

financially harmed.

       36.     Ayres is entitled to recover from Defendants, jointly and severally, unpaid

compensation and an equal amount in the form of liquidated damages, reasonable attorneys’ fees

and costs of the action, including prejudgment interest, pursuant to the FLSA, all in an amount to

be determined at trial, pursuant to 29 U.S.C. § 216(b).


          SECOND CAUSE OF ACTION: NON-PAYMENT OF WAGES UNDER THE
             NEW YORK LABOR LAW (N.Y. Lab. Law Article 6 §§ 190 to 199A)


       37.     Ayres realleges and incorporates by reference each and every one of the

allegations contained in paragraphs “1” through “36” as if set forth again herein.

       38.     At all relevant times, Defendants were employers of Ayres.

       39.     At all relevant times, Ayres performed her work fully and faithfully.

       40.     The Defendants have failed to pay Ayres her wages from the effective date of her

employment agreement, February 1, 2019 to present.

       41.     The Defendants have willfully failed to pay the agreed upon wages due as set

forth in the preceding paragraphs of this Complaint to Ayres in violation of the NYLL §§ 190 et

seq.

       42.     As a result of the willful violation of the NYLL by Defendants, Ayres has been

financially harmed.




                                         {14254/A0626327.1}5
        43.     Ayres is entitled to recover from Defendants, jointly and severally, unpaid

compensation and an equal amount in the form of liquidated damages, reasonable attorneys’ fees

and costs of the action, including prejudgment interest, pursuant to the NYLL, all in an amount

to be determined at trial.


  THIRD CAUSE OF ACTION: FAILURE TO PAY MINIMUM WAGE UNDER THE
                               FLSA

        44.     Ayres realleges and incorporates by reference each and every one of the

allegations contained in paragraphs “1” through “43” as if set forth again herein.

        45.     For certain weeks during Ayres’ employment, Defendants did not pay her the

minimum wage required by law.

        46.     The FLSA requires that wages be paid promptly on regular payment dates.

        47.     Defendants violated the FLSA by failing to pay minimum wages to Ayres.

        48.     Defendants further violated the FLSA by failing to pay wages promptly on regular

payment dates.

        49.     Ayres worked 1,369 hours from February 1, 2019-December 30, 2019 during

which time the New York City minimum wage was $13.50 per hour. She is owed minimum

wages of $18,481.50 for this work.

        50.     Ayres worked 928 hours from December 31, 2019-September 15, 2020 during

which time the New York City minimum wage was $15.00 per hour. She is owed minimum

wages of $13,920.00 for this work.

        51.     Her total hours worked were 2,297 hours and the total minimum wages due is

$32,401.50.




                                          {14254/A0626327.1}6
          52.   On information and belief, Defendants’ failure to pay minimum wages and failure

to pay wages promptly was done knowingly.

          53.   Defendants are liable to Ayres under the FLSA for her unpaid wages, plus an

additional amount as liquidated damages, interest, reasonable attorneys’ fees and costs, and any

such other and further relief as is deemed appropriate by this Honorable Court.


FOURTH CAUSE OF ACTION: FAILURE TO PAY MINIMUM WAGE UNDER NYLL
                           §§ 650 TO 665

          54.   Ayres realleges and incorporates by reference each and every one of the

allegations contained in paragraphs “1” through “53” as if set forth again herein.

          55.   For certain weeks during Ayres’ employment, Defendants did not pay her the

minimum wage as required by New York law

          56.   Defendants violated the Minimum Wage Act of the NYLL by failing to pay

minimum wages to Ayres.

          57.   Defendants are liable to Ayres, under the NYLL for her unpaid wages, plus an

additional amount as liquidated damages, interest, reasonable attorneys’ fees and costs, and any

such other and further relief as is deemed appropriate by this Honorable Court.

                  FIFTH CAUSE OF ACTION: BREACH OF CONTRACT

          58.   Ayres realleges and incorporates by reference each and every one of the

allegations contained in paragraphs “1” through “57” as if set forth again herein.

          59.   Ayres entered into an employment agreement with Robert J. Shiver, LLC and

Shiver.

          57.   In accordance with the terms of the employment agreement, the Defendants

agreed to provide the following consideration to Ayres:



                                         {14254/A0626327.1}7
       •     An annual salary of $350,000 paid bi-weekly, retroactive to February 1, 2019;

       •     An annual bonus of between 80% to 125% of Ayres’ annual salary which was

             $350,000. The bonus should have been not less than $280,000 and could be as much

             as $437,500;

       •     A 10% equity stake in RJS LLC vesting over time;

       •     5% of Founders Ownership vested immediately;

       •     Benefits including health care, dental, vision, and 401k or equivalent; and

       58.      In reliance upon the verbal offer, Ayres began to work for the Defendants on

February 1, 2019.

       59.      The verbal offer was reduced to a written agreement signed by Robert Shiver and

dated June 5, 2019. Ayres continued to work through September 15, 2020.

       60.      The only compensation that Ayres received was approximately $19,230.75. This

was through the PPP loan program.

       61.      Based upon Ayres’ contracts claims, the Defendants have breached the

Agreement by:

       •     Ayres should have received $572,000 but only received $19,230.75 in annual pay.

             The shortfall is $552,769.25;

       •     Ayres never received the bonuses for 2019 and 2020 which should have been no less

             than $560,000;

       •     Ayres never received the equity stake or the Founders Ownership;

       •     Ayres was never covered under a health, dental, or vision insurance plan;

       •     Ayres was never offered an opportunity to enroll in a 401k or equivalent retirement

             plan;


                                             {14254/A0626327.1}8
       •     Ayres was not reimbursed for travel or other expenses.

       62.      Ayres repeatedly requested payments from Robert J. Shiver.

       63.      The amount of damages are an amount no less than $1,250,000.00 for her unpaid

salary, bonus, and benefits, exclusive of liquidated damages, and counsel fees.


                  SIXTH CAUSE OF ACTION: LABOR LAW VIOLATION

       64.      Ayres realleges and incorporates by reference each and every one of the

allegations contained in paragraphs “1” through “63” as if set forth again herein.

       65.      N.Y. Labor Law §195(3) directs employers to furnish employees with a statement

with every payment of wages that includes:

       the dates of work covered by that payment of wages; name of employee; name of
       employer; address and phone number of employer; rate or rates of pay and basis thereof,
       whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross
       wages; deductions; allowances, if any, claimed as part of the minimum wage.


       66.      The wage statements were issued by Prudent Revere Capital Group Inc. and not

Robert J. Shiver, LLC. The wage statements do not include the phone number or the correct bi-

weekly pay that the Defendants were contracted to pay to her. The wage statements do not

include the name, address, or phone number of her actual employer. They fail to include the

basis of the payments made to her. Ayres’ bi-weekly wage should have been a gross

$13,4615.38 and not the gross pay of $3,846.15 as listed on the wage statement. The Defendants

do not explain how they arrived at this amount. No indication of how the number was calculated

has been provided.

       67.      As a result thereof, Ayres has been caused to suffer damages.




                                          {14254/A0626327.1}9
                               DEMAND FOR TRIAL BY JURY

       68.     Ayres demands trial by jury.

       WHEREFORE, Ayres demands judgment as follows:

               a. Awarding damages for unpaid wages in the sum of $552,769.25 ($572,000

                    less the $19,230.75 received through the PPP loan program);

               b. Awarding damages for failing to pay the bonus in the sum of $560,000 for

                    2019 and 2020;

               c. Awarding $32,401.50 in minimum wage payments due;

               d. Awarding double damages under the NYLL;

               e. Awarding damages arising out of Defendants’ failure to provide benefits as

                    agreed and as mandated under state and federal law;

               f. Awarding costs and reasonable attorneys’ fees;

               g. Awarding pre-judgment and post-judgment interest;

               h. Statutory penalty for failure to pay wages;

               i.   $20,000 for violation of N.Y. Labor Law §195(3); and

               j.   Awarding all other damages are remedies as this Court deems just and proper.


Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my

knowledge, information, and belief that this complaint: (1) is not being presented for an improper

purpose; (2) is supported by existing law or by a nonfrivolous argument for extending,

modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if

specifically so identified, will likely have evidentiary support after a reasonable opportunity for

further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.


                                         {14254/A0626327.1}10
Dated: September 1, 2021

                                Very Truly Yours,


                                ____________________________.
                                THE WAGNER LAW GROUP, P.C.
                                Attorney for Plaintiff
                                David G. Gabor, Esq.
                                125 High Street, Oliver St. Tower, 5th Floor
                                Boston, MA 02110
                                Telephone: (617) 532-8035
                                Dgabor@wagnerlawgroup.com
                                Facsimile: (617) 357-5250




                           {14254/A0626327.1}11
ATTACHMENT A
Mr. Robert J Shiver                     ROBERT .) SHIVER, LLC
5907 Turin Street
Coral Gables, Ft. 33146



June 5, 2019



Dear Ms. Johnna Ayres,

I am pleased to offer you the position of Chief Operating Officer ("COO') of Robert .1 Shiver,
LLC ("RJS LLC"). The COO position is a full-time position with an immediate start date. The
position carries an annual salary of 5350,000 paid bi-weekly and retroactive to February 1, 2019.

You will also receive an annual bonus equivalent to your annual salary calculated within a range
between 80% to 125% given company performance and achievement of personal business
targets. The bonus will be paid out in July 2020.

Included with your employment is a 10% equity stake in RJS LLC equally vested over 5 years
contingent upon employment in good standing. You will also receive 5% of Founders
Ownership vested immediately.

The position also carries a full suite of benefits paid for by RJS LLC including health care, dental,
vision, and 401k plan or equivalent. You will also receive 4 weeks vacation along with standard
US recognized holidays.

As COO, travel is expected with your position to meet business partners and clients helping RJS
LLC assess business deals and new opportunities. All travel expenses will be reimbursed.

Johnna, I officially welcome you to RJS LLC and look forward to building a robust business and
comprehensive portfolio with you and the team.

Sincerely,




            ver, Chairman
Robert J Shiver, LLC
Prudent Revere Limited
ATTACHMENT B
Date Range                       Hours Worked
2/1/2019 - 2/28/2019             160
3/1/2019 - 3/3/2019              15
3/4/2019 - 3/10/2019             25
3/11/2019 - 3/17/2019            30
3/18/2019 - 3/24/2019            35
3/25/2019 -3/31/2019             45
4/1/2019 - 4/7/2019              22
4/8/2019 - 4/14/2019             25
4/15/2019 - 4/21/2019            35
4/22/2019 - 4/28/2019            40
4/29/2019 - 5/5/2019             25
5/6/2019 - 5/12/2019             25
5/13/2019 - 5/19/2019            40
5/20/2019 - 5/26/2019            25
5/27/19 - 6/2/2019 H             38
6/3/19 - 6/9/2019                20
6/10/2019 - 6/16/2021            22
6/17/2019 - 6/23/2019            27
6/24/2019 - 6/30/2019            27
7/1/2019 - 7/7/2019 H/V1         30
7/8/2019 -7/14/2019              25
7/15/2019 - 7/21/2019            15
7/22/2019 -7/28/2019             50
7/29/2019 - 8/4/2019             30
8/5/2019 - 8/11/2019 V WK        40
8/12/2019 - 8/18/2019            30
8/19/2019 - 8/25/2019            30
8/26/2019 - 9/1/2019             30
9/2/2019 - 9/9/2019 H            28
9/9/2019 - 9/15/2019             25
9/16/2019 - 9/22/2019            30
9/23/2019 - 9/29/2019            25
9/30/2019 - 10/6/2019            25
10/7/2019 - 10/13/2019 V1        28
10/14/2019 - 10/20/2019 V WK     40
10/21/2019 - 10/27/2019          10
10/28/2019 - 11/3/2019           20
11/4/2019 -11/10/2019            15
11/11/2019 - 11/17/2019          30
11/18/2019 - 11/24/2019          15
11/25/2019 - 12/1/2019 H         12
12/2/2019 - 12/8/2019            5
12/9/2019 - 12/15/2019           30
12/16/2019 - 12/22/2019          30
12/23/2019 - 12/29-2019 V WK H   40



{14254/A0628517.1}
12/30/2019 - 1/5/2020 H'20            38
1/6/2020 - 1/12/2020                  10
1/13/2020 - 1/19/2020 S               40
1/20/2020 - 1/26/2020 H               15
1/27/2020 - 2/2/2020                  5
2/3/2020 -2/9/2020                    5
2/10/2020 - 2/16/2020 S               40
2/17/2020 - 2/23/2020 H               12
2/24/2020 - 3/1/2020                  15
3/2/2020 - 3/8/2020                   15
3/9/2020 - 3/15/2020                  30
3/16/2020 - 3/22/2020                 20
3/23/2020 - 3/29/2020                 25
3/30/2020 - 4/5/2020                  25
4/6/2020 - 4/12/2020                  25
4/13/2020 - 4/19/2020                 25
4/20/2020 - 4/27/2020                 25
4/27/2020 - 5/3/2020                  25
5/4/2020 - 5/10/2020 V5 WK            40
5/11/2020 - 5/17/2020                 20
5/18/2020 - 5/24/2020                 20
5/25/2020 - 5/31/2020 H               28
6/1/2020 - 6/7/2020                   35
6/8/2020 - 6/14/2020                  30
6/15/2020 - 6/21/2020                 30
6/22/2020 - 6/28/2020                 35
6/29/2020 - 7/5/2020 H                30
7/6/2020 - 7/12/2020                  20
7/13/2020 - 7/19/2020                 30
7/20/2020 -7/26/2020                  30
7/27/2020 - 8/2/2020                  30
8/3/2020 - 8/9/2020                   20
8/10/2020 - 8/16/2020 V5 WK           40
8/17/2020 - 8/23/2020                 10
8/24/2020 - 8/31/2020 V3              25
9/1/2020-9/7/2020                     30
9/8/2020-9/15/2020                    30
                      Total Hours:   2297




{14254/A0628517.1}
ATTACHMENT C
                Company Code
                KJ / FVT 25754913 01/
                                     Loc/Dept Number Page
                                                 545 1 of 1
                                                                                         Earnings Statement
                Prudent Revere Capital Group Inc
                20 Pine Street                                                           Period Starting:     05/14/2020
                New York, NY 10005                                                       Period Ending:       05/27/2020
                                                                                         Pay Date:            05/28/2020

                                                                                         Business Phone:      917-302-0296


           Taxable Filing Status: Married
           Exemptions/Allowances:                Tax Override:                                       Johnna L Ayres
                Federal:       Std W/H Table       Federal:      15.00 Addnl
                State:         15                  State:                                            135 Willow Street #209
                Local:         15                  Local:                                            Brooklyn, NY 11201
           Social Security Number:XXX-XX-XXXX


Earnings                 rate     hours/units         this period       year to date
Regular                                  0.00            3846.15               3846.15

            Gross Pay                                 $3,846.15          $3,846.15


                                                                                                 Deposits
                 Statutory Deductions                 this period       year to date             account number                        transit/ABA         amount
                 Federal Income                          -346.88               346.88            XXXXXX3665                            XXXXXXXXX           2905.15
                 Social Security                         -238.46               238.46
                 Medicare                                 -55.77                55.77
                 New York State Income                   -170.43               170.43
                 New York Paid Family Leave               -10.38                10.38
                 New York City R Local                   -117.88               117.88

                 Voluntary Deductions                 this period       year to date
                 New York voluntary disability             -1.20                 1.20

                 Net Pay                              $2,905.15




                                                                                                Your federal taxable wages this period are $3,846.15




            Prudent Revere Capital Group Inc
            20 Pine Street
            New York, NY 10005
                                                                                         Pay Date:                   05/28/2020




            Deposited to the account                                                       account number                         transit/ABA          amount
            Checking DirectDeposit                                                         XXXXXX3665                            XXXXXXXXX             2905.15




                           Johnna L Ayres
                           135 Willow Street #209
                           Brooklyn, NY 11201
                Company Code
                KJ / FVT 25754913 01/
                                     Loc/Dept Number Page
                                                 1236 1 of 1
                                                                                         Earnings Statement
                Prudent Revere Capital Group Inc
                20 Pine Street                                                           Period Starting:     05/28/2020
                New York, NY 10005                                                       Period Ending:       06/10/2020
                                                                                         Pay Date:            06/11/2020

                                                                                         Business Phone:      917-302-0296


           Taxable Filing Status: Married
           Exemptions/Allowances:                Tax Override:                                       Johnna L Ayres
                Federal:       Std W/H Table       Federal:      15.00 Addnl
                State:         15                  State:                                            135 Willow Street #209
                Local:         15                  Local:                                            Brooklyn, NY 11201
           Social Security Number:XXX-XX-XXXX


Earnings                 rate     hours/units         this period       year to date
Regular                                  0.00            3846.15               7692.30

            Gross Pay                                 $3,846.15          $7,692.30


                                                                                                 Deposits
                 Statutory Deductions                 this period       year to date             account number                        transit/ABA         amount
                 Federal Income                          -346.88                693.76           XXXXXX3665                            XXXXXXXXX           2905.15
                 Social Security                         -238.46                476.92
                 Medicare                                 -55.77                111.54
                 New York State Income                   -170.43                340.86
                 New York Paid Family Leave               -10.38                 20.76
                 New York City R Local                   -117.88                235.76

                 Voluntary Deductions                 this period       year to date
                 New York voluntary disability             -1.20                  2.40

                 Net Pay                              $2,905.15




                                                                                                Your federal taxable wages this period are $3,846.15




            Prudent Revere Capital Group Inc
            20 Pine Street
            New York, NY 10005
                                                                                         Pay Date:                   06/11/2020




            Deposited to the account                                                       account number                         transit/ABA          amount
            Checking DirectDeposit                                                         XXXXXX3665                            XXXXXXXXX             2905.15




                           Johnna L Ayres
                           135 Willow Street #209
                           Brooklyn, NY 11201
                Company Code
                KJ / FVT 25754913 01/
                                     Loc/Dept Number Page
                                                 13774 1 of 1
                                                                                         Earnings Statement
                Prudent Revere Capital Group Inc
                20 Pine Street                                                           Period Starting:     06/11/2020
                New York, NY 10005                                                       Period Ending:       06/24/2020
                                                                                         Pay Date:            06/25/2020

                                                                                         Business Phone:      917-302-0296


           Taxable Filing Status: Married
           Exemptions/Allowances:                Tax Override:                                       Johnna L Ayres
                Federal:       Std W/H Table       Federal:      15.00 Addnl
                State:         15                  State:                                            135 Willow Street #209
                Local:         15                  Local:                                            Brooklyn, NY 11201
           Social Security Number:XXX-XX-XXXX


Earnings                 rate     hours/units         this period       year to date
Regular                                  0.00            3846.15          11538.45

            Gross Pay                                 $3,846.15         $11,538.45


                                                                                                 Deposits
                 Statutory Deductions                 this period       year to date             account number                        transit/ABA         amount
                 Federal Income                          -346.88               1040.64           XXXXXX3665                            XXXXXXXXX           2905.15
                 Social Security                         -238.46                715.38
                 Medicare                                 -55.77                167.31
                 New York State Income                   -170.43                511.29
                 New York Paid Family Leave               -10.38                 31.14
                 New York City R Local                   -117.88                353.64

                 Voluntary Deductions                 this period       year to date
                 New York voluntary disability             -1.20                 3.60

                 Net Pay                              $2,905.15




                                                                                                Your federal taxable wages this period are $3,846.15




            Prudent Revere Capital Group Inc
            20 Pine Street
            New York, NY 10005
                                                                                         Pay Date:                   06/25/2020




            Deposited to the account                                                       account number                         transit/ABA          amount
            Checking DirectDeposit                                                         XXXXXX3665                            XXXXXXXXX             2905.15




                           Johnna L Ayres
                           135 Willow Street #209
                           Brooklyn, NY 11201
                Company Code
                KJ / FVT 25754913 01/
                                     Loc/Dept Number Page
                                                 30709 1 of 1
                                                                                         Earnings Statement
                Prudent Revere Capital Group Inc
                20 Pine Street                                                           Period Starting:     06/25/2020
                New York, NY 10005                                                       Period Ending:       07/08/2020
                                                                                         Pay Date:            07/09/2020

                                                                                         Business Phone:      917-302-0296


           Taxable Filing Status: Married
           Exemptions/Allowances:                Tax Override:                                       Johnna L Ayres
                Federal:       Std W/H Table       Federal:      15.00 Addnl
                State:         15                  State:                                            135 Willow Street #209
                Local:         15                  Local:                                            Brooklyn, NY 11201
           Social Security Number:XXX-XX-XXXX


Earnings                 rate     hours/units         this period       year to date
Regular                                  0.00            3846.15          15384.60

            Gross Pay                                 $3,846.15         $15,384.60


                                                                                                 Deposits
                 Statutory Deductions                 this period       year to date             account number                        transit/ABA         amount
                 Federal Income                          -346.88               1387.52           XXXXXX3665                            XXXXXXXXX           2905.14
                 Social Security                         -238.47                953.85
                 Medicare                                 -55.77                223.08
                 New York State Income                   -170.43                681.72
                 New York Paid Family Leave               -10.38                 41.52
                 New York City R Local                   -117.88                471.52

                 Voluntary Deductions                 this period       year to date
                 New York voluntary disability             -1.20                 4.80

                 Net Pay                              $2,905.14




                                                                                                Your federal taxable wages this period are $3,846.15




            Prudent Revere Capital Group Inc
            20 Pine Street
            New York, NY 10005
                                                                                         Pay Date:                   07/09/2020




            Deposited to the account                                                       account number                         transit/ABA          amount
            Checking DirectDeposit                                                         XXXXXX3665                            XXXXXXXXX             2905.14




                           Johnna L Ayres
                           135 Willow Street #209
                           Brooklyn, NY 11201
                Company Code
                KJ / FVT 25754913 01/
                                     Loc/Dept Number Page
                                                 55964 1 of 1
                                                                                       Earnings Statement
                Prudent Revere Capital Group Inc
                20 Pine Street                                                         Period Starting:     07/09/2020
                New York, NY 10005                                                     Period Ending:       07/22/2020
                                                                                       Pay Date:            07/23/2020

                                                                                       Business Phone:      917-302-0296


           Taxable Filing Status: Married
           Exemptions/Allowances:                Tax Override:                                     Johnna L Ayres
                Federal:       Std W/H Table       Federal:      15.00 Addnl
                State:         15                  State:                                          135 Willow Street #209
                Local:         15                  Local:                                          Brooklyn, NY 11201
           Social Security Number:XXX-XX-XXXX


Earnings                 rate     hours/units         this period       year to date
Regular                                  0.00            3846.15          19230.75

            Gross Pay                                 $3,846.15         $19,230.75


                                                                                               Deposits
                 Statutory Deductions                 this period       year to date           account number                        transit/ABA         amount
                 Federal Income                          -346.88           1734.40             XXXXXX3665                            XXXXXXXXX           2905.15
                 Social Security                         -238.46           1192.31
                 Medicare                                 -55.77            278.85
                 New York State Income                   -170.43            852.15
                 New York Paid Family Leave               -10.38             51.90
                 New York City R Local                   -117.88            589.40

                 Voluntary Deductions                 this period       year to date
                 New York voluntary disability             -1.20               6.00

                 Net Pay                              $2,905.15




                                                                                              Your federal taxable wages this period are $3,846.15




            Prudent Revere Capital Group Inc
            20 Pine Street
            New York, NY 10005
                                                                                       Pay Date:                   07/23/2020




            Deposited to the account                                                     account number                         transit/ABA          amount
            Checking DirectDeposit                                                       XXXXXX3665                            XXXXXXXXX             2905.15




                           Johnna L Ayres
                           135 Willow Street #209
                           Brooklyn, NY 11201
